DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10-15, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzaro et al (US 2010/0257838; hereinafter “Mazzaro”) in view of Garciamoreno et al (US 2018/0164796; hereinafter “Garciamoreno”).
Regarding claim 1: Mazzaro teaches a repair system for gas turbine engine components (Abstract; monitoring the health of a turbine…and repairs to be made to turbine; Fig. 2-3) comprising: a computer system (element 52 in Fig. 2; ¶19) configured to receive a set of measured parameters for each gas turbine engine component in a plurality of substantially identical gas turbine engine components (element 54 in Fig. 3; elements 14, 16 in Fig. 1; ¶10-11; engine parameters corresponding to modules of the turbine engine may be monitored and measured; ¶22; measurements taken by sensors), and determine a variation model based on the set of measured parameters wherein each of the gas turbine engine components is an as-run component and has been exposed to a substantially identical general wear pattern (¶10, 18; the measured values from similar components experiencing same physical wear are combined into a trend); the computer system including at least one simulated engine model, the simulated engine model being configured to determine a predicted operation of each gas turbine engine component in the plurality of substantially identical gas turbine engine components (¶10; an engine model that may include model values representing the proper operating levels for each of the modules; step 58 in Fig. 3); a correlation system configured to correlate variations in the set of measured parameters for each of the gas turbine engine components in the plurality of substantially identical gas turbine engine components with a set of the predicted operations of each gas turbine engine component in the plurality of substantially identical gas turbine engine components, thereby generating a predictive model based on the variations (¶10; the measure values/trends compared to the engine model that includes the model values, and based on the measured values deviation from the model values, can predict the type of problem that may be causing deviation; step 60 in Fig. 3); and a repair module configured to generate a repair formula based on the predictive model, wherein the repair formula is configured to receive a set of measured parameters of an as-run gas turbine engine component and determine a suggested repair capable of repairing the as-run gas turbine engine component (¶10; if turbine engine operating at less than acceptable level of performance, can be repaired that corrects source problem; step 62 in Fig. 3; ¶22; prediction made as to any repairs/notices to be made).
Mazzaro teaches the system of claim 1 but does not explicitly teach:
wherein the plurality of substantially identical gas turbine engine components includes components from a plurality of distinct engines.
Garciamoreno teaches:
wherein the plurality of substantially identical gas turbine engine components includes components from a plurality of distinct engines (¶3, 18; deterioration result of components within engine, where data is received indicative of deterioration parameter values in a fleet/plurality of gas turbine engines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Garciamoreno with the invention of Mazzaro in order to collect data in a variety of engines to provide accuracy in modeling.

Mazzaro teaches:
Regarding claim 2: wherein the plurality of substantially identical gas turbine engine components are manufactured via a single manufacturing process (¶11).
Regarding claim 3: wherein the repair formula is configured to suggest a repair operation of an as-run gas turbine engine component subjected to the same general wear pattern as the plurality of substantially identical gas turbine engine components (¶22; prediction made as to any repairs/notices to be made within the same manufactured system).

Regarding claim 7: wherein the suggested repair is a change in at least one of the measured parameters of the as-run gas turbine engine component (¶21; optimal values for levels of repair programmed).
Regarding claim 8: wherein the suggested repair further includes at least one suggested process for achieving the change in the at least one of the measure parameters of the as-run gas turbine engine component (¶21; repair notice outlining predicted repair).

Regarding claim 10: wherein the repair module is configured to compare the outputs of the repair formula to a qualification and repair table and determine that the as-run gas turbine engine component deviates from a qualification parameter when at least one of the outputs fall outside of a set of ranges defined in the qualification and repair table (¶10; based on measured values deviation from expected values).
Regarding claim 11: wherein the suggested repair is a procedure that places the at least one of the outputs that falls outside of the set of ranges defined in the qualification and repair table within the set of ranges (¶10; repair that corrects problem, and therefore with no deviation from expected values).
Regarding claim 12: wherein the repair module is configured to provide the suggested repair to a maintenance system, thereby causing the maintenance system to affect the suggested repair (¶21; fail/repair notice sent to workstation).
Regarding claim 13: wherein the at least one simulated engine model is a simulation of an actual engine in which the as-run gas turbine engine component is included (¶10; an engine model that may include model values representing the proper operating levels for each of the modules).

Regarding claim 14: Mazzaro teaches a method for repairing a gas turbine engine component (Abstract; monitoring the health of a turbine…and repairs to be made to turbine; Fig. 2-3) comprising: training a repair formula via receiving a set of measured parameters for each gas turbine engine component in a set of as-run gas turbine engine components (element 54 in Fig. 3; elements 14, 16 in Fig. 1; ¶10-11; engine parameters corresponding to modules of the turbine engine may be monitored and measured; ¶22; measurements taken by sensors), wherein each as-run gas turbine engine component has the same general wear pattern (¶18; similar components experiencing same physical wear), generating a variation model of the set of as-run gas turbine engine components (¶10; the measured values are combined into a trend), determining a simulated response of each of the as-run gas turbine engine components within a simulated engine model (¶10; an engine model that may include model values representing the proper operating levels for each of the modules; step 58 in Fig. 3), and correlating variations in the set of measured parameters for each of the as-run gas turbine engine components in the set of as-run gas turbine engine components with a set of the predicted operations of each gas turbine engine component in the set of as-run gas turbine engine components, thereby generating a predictive model based on the variations (¶10; the measure values/trends compared to the engine model that includes the model values, and based on the measured values deviation from the model values, can predict the type of problem that may be causing deviation; step 60 in Fig. 3); and generating a suggested repair operation for a second gas turbine engine component for at least one engine by providing a set of measured parameters of the second gas turbine engine component to the repair formula, comparing a plurality of outputs from the repair formula to a qualification and repair table, and determining the suggested repair operation when at least one output in the plurality of outputs falls outside of a first set of ranges defined in the qualification and repair table (¶10; if turbine engine operating at less than acceptable level of performance, can be repaired that corrects source problem; step 62 in Fig. 3; ¶22; prediction made as to any repairs/notices to be made).
Mazzaro teaches the method of claim 14 but does not explicitly teach:
wherein the plurality of substantially identical gas turbine engine components includes components from a plurality of distinct engines.
Garciamoreno teaches:
wherein the plurality of substantially identical gas turbine engine components includes components from a plurality of distinct engines (¶3, 18; deterioration result of components within engine, where data is received indicative of deterioration parameter values in a fleet/plurality of gas turbine engines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Garciamoreno with the invention of Mazzaro in order to collect data in a variety of engines to provide accuracy in modeling.

Mazzaro teaches:
Regarding claim 15: further comprising performing the suggested repair operation on the second gas turbine engine component (step 62 in Fig. 3; ¶22; prediction made as to any repairs/notices to be made).

Regarding claim 17: wherein each of the gas turbine engine components in the set of as-run gas turbine engine components is manufactured using a single manufacturing process (¶11).
Regarding claim 18: wherein the second gas turbine engine component has the same general wear pattern as each as-run gas turbine engine component in the set of as-run gas turbine engine components (¶18; similar components experiencing same physical wear).

Regarding claim 20: wherein the suggested repair is a procedure that places the at least one of the outputs that falls outside of the set of ranges defined in the qualification and repair table within the set of ranges (¶10; repair that corrects problem, and therefore with no deviation from expected values).
Regarding claim 21: wherein the suggested repair operation results in a component including at least one parameter outside of a component tolerance (¶10; engine parameters measured and operate at less than acceptable level may be repaired to correct problem).
Regarding claim 22: wherein the suggested repair capable of repairing the as-run gas turbine engine component includes at least one component parameter outside of a component tolerance (¶10; engine parameters measured and operate at less than acceptable level may be repaired to correct problem).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzaro et al (US 2010/0257838) in view of Garciamoreno et al (US 2018/0164796) and further in view of Johnson et al (US 2017/0323274; hereinafter “Johnson”).
Mazzaro in view of Garciamoreno teaches the system of claim 1, but does not explicitly teach:
wherein the plurality of substantially identical gas turbine engine components includes at least 25 substantially identical turbine engine components.
Johnson teaches:
Regarding claim 4:  wherein the plurality of substantially identical gas turbine engine components includes at least 25 substantially identical turbine engine components (¶127; representing systems with hundreds of parts in analysis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Johnson with the invention of Mazzaro in order to provide a sufficient amount of data points and components to provide a more accurate model.

Johnson further teaches:
Regarding claim 5: wherein the plurality of substantially identical gas turbine engine component includes at least 200 substantially identical turbine engine components (¶127; representing systems with hundreds of parts in analysis).

Mazzaro teaches the method of claim 14, but does not explicitly teach:
wherein the plurality of set of as-run gas turbine engine components includes at least 200 gas turbine engine components.
Johnson teaches:
Regarding claim 16: wherein the plurality of set of as-run gas turbine engine components includes at least 200 gas turbine engine components (¶127; representing systems with hundreds of parts in analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Johnson with the invention of Mazzaro in order to provide a sufficient amount of data points and components to provide a more accurate model.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzaro et al (US 2010/0257838) in view of Garciamoreno et al (US 2018/0164796) and further in view of Bernocchi et al (US 2016/0047392; hereinafter “Bernocchi”).
Mazzaro in view of Garciamoreno teaches the system of claim 1 and the method of claim 14, but does not explicitly teach:
wherein the repair formula is a set of mathematical functions, each of which relates at least two parameters of the set of measured parameters for each gas turbine engine component; and similarly
wherein the repair formula includes a set of mathematical functions, each of which relates at least two parameters of the set of measured parameters for each gas turbine engine component.
Bernocchi teaches:
Regarding claim 6:  wherein the repair formula is a set of mathematical functions, each of which relates at least two parameters of the set of measured parameters for each gas turbine engine component (¶19; corrected speed is a function based on a ratio of two different operating parameters, suction temperature and rotary speed of a compressor, which are two different parameters).
Regarding claim 19: wherein the repair formula includes a set of mathematical functions, each of which relates at least two parameters of the set of measured parameters for each gas turbine engine component (¶19; corrected speed is a function based on a ratio of two different operating parameters, suction temperature and rotary speed of a compressor, which are two different parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Bernocchi with the invention of Mazzaro in order to account for multiple parameters to make a repair with a high level of confidence.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzaro et al (US 2010/0257838) in view of Garciamoreno et al (US 2018/0164796) and further in view of Kell et al (US 2014/0223737; hereinafter “Kell”).
Mazzaro in view of Garciamoreno teaches the system of claims 1 and 7, but does not explicitly teach:
wherein the suggested process includes a blending operation.
Kell teaches:
Regarding claim 9: wherein the suggested process includes a blending operation (¶36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kell with the invention of Mazzaro in order to more accurately determine a repair.

Response to Arguments
Applicant’s amendments and arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857